ALLOWANCE
Applicant’s request for entry in the AFCP2.0 has been granted. Applicant’s after final reply, filed 18 April 2022 in response to the Final Office action mailed 26 January 2022, has been entered and fully considered. As per Applicant’s filed claim amendments claims 6-7 and 9 are pending, wherein: claim 6 has been amended, claim 7 is as originally filed, claim 9 is as previously presented, and claims 1-5, 8 and 10-20 have been cancelled. Pending claims 6-7 and 9 are herein allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2022 was filed after the mailing date of the Final Office action on 26 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendments
	The 35 U.S.C. 103 rejection of claims 1, 3-9, 12, 14-15 and 17-20 as unpatentable over Yamanaka et al. (US PGPub 2015/0368459) in view of Peled et al. (US 6,028,156) is withdrawn as a result of Applicant’s filed claim amendments. 
	The provisional nonstatutory obviousness type double patenting rejection of claims 1, 3-9, 12, 14-15 and 17-20 as unpatentable over the claims of copending Application No 16/981,861 (now US Patent No. 11,326,053) is withdrawn as a result of Applicant’s filed claim amendments. 
	No other objections and/or rejections are believed outstanding. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Yamanaka (US PGPub 2015/0368459) teaches similar methods of forming polybutylene terephthalate resin compositions comprising a polybutylene terephthalate resin (A), a polycarbonate resin (B), an elastomer (C), a flame retardant (D), an antimony compound (E) and further optional additives (abstract; [0018]; [0127]-[0197]), wherein the flame retardant (D) is preferably a poly(brominated benzyl (meth)acrylate) including pentabromobenzyl polyacrylate ([0100]-[0106]; [0112]). Yamanaka teaches the methods such that when (D) is a brominated flame retardant, the content of chlorine present as impurities should be less than 0.03 mass% ([0248]) and the presence of free chlorine in the resin composition should be 150 ppm or less ([0251]), when measured by gas and combustion ion chromatographic methods ([0249]; [0253]). While Yamanaka teaches overall free chlorine of 150ppm or less in the resultant resin composition, Yamanaka is silent with respect to specifically the amount of halogenated aromatic compounds, other than the flame retardant itself, present in the resin composition. Applicant demonstrates that the absence of other halogenated compounds, reactants, impurities, etc. present in the method such as taught by Yamanaka does not necessarily result in the claimed less than 0.5 ppm of halogenated aromatic compounds other than the flame retardant, it being a halogenated aromatic compound. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767